Citation Nr: 1147031	
Decision Date: 12/27/11    Archive Date: 01/09/12

DOCKET NO.  10-00 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Jackson, Mississippi


THE ISSUE

Entitlement to payment or reimbursement for the cost of medical treatment provided from November 17, 2008 to November 21, 2008 at Springhill Memorial Hospital in Mobile, Alabama.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The appellant (according to the January 2010 statement of the case) is a Veteran of the United States Army.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 determination (according to the January 2010 statement of the case) of a Department of Veterans Affairs (VA) Medical Center (VAMC) that denied payment or reimbursement of certain medical expenses incurred from November 17, 2008 to November 21, 2008. The VAMC is the Agency of Original Jurisdiction (AOJ) in the present matter.


REMAND

The Veteran seeks entitlement to payment or reimbursement for the cost of medical treatment provided from November 17, 2008 to November 21, 2008 at Springhill Memorial Hospital in Mobile, Alabama.  The Board notes in passing that the record does not show, and the Veteran does not allege, that the treatment he received from November 17, 2008 to November 21, 2008 was for a service-connected disability, for a non-service-connected disability associated with and held to be aggravating a service-connected disability, or that he has been rated totally and permanently disabled due to service-connected disability.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.

As noted in his January 2010 substantive appeal, the Veteran asserts that he made an initial attempt to seek treatment from VA (or to at least contact VA) during the evening of November 17, 2008, due to the fact that he had had a large loss of blood related to a prior VA surgery.  The Veteran has stated that as a result of the phone call to VA he received instructions from a VA personnel to proceed to an emergency room (non-VA) for immediate treatment.  He has also stated that while receiving treatment from the private facility he specifically informed them that he was a Veteran and requested that he be released to a VA facility, but was informed by the private facility that due to his heavy bleeding he was not able to be transferred.

The Board notes that the AOJ has not discussed these aspects of the Veteran's claim, and the Board observes that there is no indication in the available record that the Veteran's statements are not credible.  The Board also observes that while the statement of the case notes that the Veteran does not meet the criteria for entitlement to payment under 38 C.F.R. § 17.1000-1008, there was no discussion in the statement of the case as to which criteria he did not satisfy, and the Veteran (unrepresented in this appeal) is essentially rendered unable to respond with appropriate argument to the denial of his appeal.  The Board further observes that there is no indication that the Veteran has received an adequate VCAA notice letter providing instruction on what the Veteran needs to show to substantiate his claim for medical reimbursement.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice relative to the issue of entitlement to payment or reimbursement for the cost of medical treatment provided from November 17, 2008 to November 21, 2008 at Springhill Memorial Hospital in Mobile, Alabama.

2.  Request the Veteran to identify the VA facility that he called on November 17, 2008 and if he provides that identification, contact that facility and request complete records, if available, documenting the Veteran's  telephone contact on that date regarding his condition and the advice provided to him to go the nearest ER for treatment.  

3.  Readjudicate the issue on appeal.  In doing so, the AOJ should specifically address the Veteran's assertions that he was instructed by VA personnel to seek emergency treatment on the evening of November 17, 2008.  The AOJ must also specifically address his assertion that he sought transfer to a VA facility but was informed that due to his condition that he was not a candidate for transfer.  If the Veteran's claim is denied, the AOJ must specifically state which of the criteria under 38 C.F.R. § 17.1000-1008 that the Veteran failed to satisfy.

If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative (if any) should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


